Citation Nr: 1449494	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO, among other things, denied entitlement to a TDIU.

In October 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  

In April 2011 and November 2013, the Board remanded the claim.  At those times, the Board noted the possibility that a dental claim had been raised but not adjudicated by the agency of original jurisdiction (AOJ) and referred the matter to the AOJ for appropriate action.  As this matter does not appear to have yet been adjudicated, it is again referred to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for posttraumatic stress disorder (PTSD), rated 70 percent, shell fragment wounds (SFWs) of the left hand and thigh, each rated 30 percent, and SFWs of the left lower leg and right thigh and knee, each rated 10 percent.  His combined rating is 90 percent.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

There are multiple medical opinions on the dispositive question of the effect of the Veteran's PTSD and SFWs on his employability.  In May 2011, VA physicians examined the Veteran and opined on the effect of his service-connected disabilities on his employability.  Symptoms included multiple suicide attempts and an inability to work.  The VA PTSD examiner indicated that the Veteran's physical symptoms caused him significant disability, but that his PTSD symptoms negatively impacted both his level of functioning and his quality of life even more than his physical symptoms.  This opinion shows a significant impact of both the PTSD and the SFWs on the Veteran's employability.  The SFW examiner opined that these service-connected disabilities would not likely impact the Veteran's ability to obtain and maintain substantially gainful sedentary employment limited to right hand duties but were likely to impact employment requiring physical and left hand duty.  These limitations were identified as decreased manual dexterity, problems with lifting and carrying, and difficulty reaching.  A similar opinion was given in August 2014.  These opinions reflect a significant impact of the Veteran's SFWs on his employability.

In September 2012, a VA examiner concluded that the Veteran was able to obtain or retain some type of gainful employment despite his service-connected disabilities and, therefore, it was less likely as not that his current mental health state would preclude him from gainful employment.  The examiner did not give a rationale for this conclusion.  A June 2014 Social Work and Industrial Survey similarly concluded that the PTSD did not affect the Veteran's employability without explaining the reasons for this conclusion.  These opinions are therefore entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The May 2011 and August 2014 medical opinions thus reflect the Veteran's service-connected disabilities substantially impacted his ability to work and there is no medical opinion of significant probative value indicating that the disabilities do not render him unemployable.  Moreover, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Veteran's TDIU claim form and other evidence of record reflect that his formal education ended in the eleventh grade and that he worked in the food service industry.  Moreover, the Veteran testified that he could not maintain relationships or work around people due to his PTSD symptoms and could not type due to his SFWs, and the Board finds this testimony competent and credible.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Given the significant impact of the service-connected physical and psychiatric symptoms on the Veteran's ability to work with others and perform routine physical tasks that would likely be required for sedentary employment, such as typing, and his limited educational and occupational background, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


